Dickey, J.: This was a bill filed by the Auditor to wind up a corporation, and to put it in liquidation. A decree was entered in the case, after examining the proofs, on hearing, in substance that the corporation was liable, and had subjected itself to that proceeding under the statute, and a preliminary injunction was declared to be perpetual, the previous appointment of a receiver was affirmed, and then orders were made directing steps to be taken to wind up the corporation, and adjust its affairs. To reverse that decree the insurance company has sued out this writ of error. The motion is now made to dismiss the writ of error, because, as it is said, the decree is not the final decree. The nature and character of the decree, as we conceive and the majority of the court think, settles the ultimate rights of the parties. It determines that the corporation is in such condition as to be liable to that proceeding. The remaining proceedings to be had, if this decree stands, will simply be in enforcement of this decree. The motion will therefore be overruled. Motion to dismiss denied.